The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 16, 2015

                                   No. 04-15-00090-CR

                                 Anthony Alex DELEON,
                                       Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1992-CR-B
                        The Honorable William Old, Judge Presiding


                                      ORDER
       Court reporter Patricia Wagner has filed a notification of late record, requesting an
extension to July 31, 2015. We GRANT the extension and ORDER her to file the reporter’s
record on or before July 31, 2015.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court